Exhibit 10.9


AMENDMENT NO. 1

        This Amendment No. 1 dated as of December 14, 2004 (the "Agreement") is
among Stone Energy Corporation, a Delaware corporation ("Borrower"), the banks
party to the Credit Agreement described below ("Banks") and Bank of America,
N.A., as Administrative Agent for the Banks ("Administrative Agent").


INTRODUCTION

        A.     Borrower, Administrative Agent, and the Banks are parties to the
Credit Agreement dated as of April 30, 2004 (the “Credit Agreement”).

        B.     Borrower has requested that the Banks (i) amend the Credit
Agreement to permit the issuance of up to $200,000,000 of unsecured senior
subordinated notes (the “High-Yield Notes”) and (ii) redetermine the Borrowing
Base in connection with its acquisition of certain Oil and Gas Properties and
its issuance of the High-Yield Notes.

        THEREFORE, Borrower, Administrative Agent and the Banks hereby agree as
follows:

        Section 1.    Definitions; References. Unless otherwise defined in this
Agreement, each term used in this Agreement which is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.

        Section 2. Borrowing Base Redetermination. In accordance with Section
2.2 of the Credit Agreement, the Banks hereby redetermine the Borrowing Base
under the Credit Agreement to be $400,000,000, effective upon the issuance of
the High-Yield Notes.

        Section 3.    Amendment. Effective as of the date specified in Section 5
of this Agreement, the Credit Agreement is amended as follows:

             (a)       Section 1.1 of the Credit Agreement is hereby amended to
insert the following definitions therein, in alphabetical order:

          “2001 Indenture” means the Indenture dated as of December 5, 2001
between the Borrower and JP Morgan Chase, as Trustee, relating to the issuance
of $200 million of 8.25% unsecured senior subordinated notes due 2011.


          “2004 Indenture” means the Indenture dated as of December 15, 2004
between the Borrower and JPMorgan Chase Bank, N.A., as Trustee, relating to the
issuance of up to $200 million of unsecured senior subordinated notes.


          “Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
December 14, 2004.


             (b)     Section 6.2 of the Credit Agreement is hereby amended to
insert the following clause (g) after the existing clause (f):

          (g)        up to $200 million of unsecured indebtedness related to the
issuance of senior subordinated notes pursuant to the 2004 Indenture; provided
that (i) such notes are due no earlier than April 30, 2010; (ii) such notes are
subordinated to the Debt of the Borrower and its Subsidiaries under the Credit
Documents pursuant to subordination terms that are substantially similar to
those contained in the 2001 Indenture, as in effect on the date of Amendment No.
1; (iii) the terms of the 2004 Indenture are no more restrictive in any material
respect (in the opinion of the Administrative Agent) on the Borrower than those
of the 2001 Indenture, as in effect on the date of Amendment No. 1.


        Section 4.    Representations and Warranties.

             (a)     the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects as of the date of this Agreement;

             (b)     (i) the execution, delivery, and performance of this
Agreement are within the corporate power and authority of the Borrower and have
been duly authorized by appropriate proceedings and (ii) this Agreement
constitutes a legal, valid, and binding obligation of the Borrower, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; and

             (c)     as of the effectiveness of this Agreement, no Default or
Event of Default has occurred and is continuing.

        Section 5.    Effectiveness.

             (a)     This Agreement, including the amendments contained in
Section 3 but excluding the Borrowing Base redetermination contained in Section
2, shall become effective upon the occurrence of all of the following: (i) the
Majority Banks’ and the Borrower’s duly and validly executing originals of this
Agreement and (ii) the representations and warranties in this Agreement being
true and correct in all material respects.

             (b)     The Borrowing Base redetermination contained in Section 2
shall become effective upon the occurrence of all of the following: (i) the
Majority Banks’ approval of the proposed Borrowing Base in Section 2 and (ii)
the issuance of the High-Yield Notes.

        Section 6.    Choice of Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas.

        Section 7.    Counterparts. This Agreement may be signed in any number
of counterparts, each of which shall be an original.

        THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE
CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

        EXECUTED as of the date first set forth above.

BORROWER:
 
STONE ENERGY CORPORATION     By:        /s/ James H. Prince          Name: James
H. Prince Title: Executive Vice President and
Chief Financial Officer     By:        /s/ J. Kent Pierret            Name: J.
Kent Pierret Title: Senior Vice President, Chief Accounting
Officer and Treasurer AGENT:
  BANK OF AMERICA, N.A.     By:         /s/ Ronald E. McKaig          Name:
Ronald E. McKaig Title: Senior Vice President
  BANKS:
  BANK OF AMERICA, N.A.     By:         /s/ Ronald E. McKaig          Name:
Ronald E. McKaig Title: Senior Vice President
      BANK ONE, N.A. (MAIN OFFICE CHICAGO)     By:    Name:   Title:  
      HARRIS NESBITT FINANCING, INC.     By:         /s/ James V. Ducote     
    Name: James V. Ducote Title: Vice President
      UNION BANK OF CALIFORNIA, N.A.     By:         /s/ Scott Myatt         
Name: Scott Myatt Title: Assistant Vice President
      U.S. BANK NATIONAL ASSOCIATION     By:         /s/ Katheryn A. Gaiter     
    Name: Katheryn A. Gaiter Title: Vice President
      BNP PARIBAS     By:         /s/ David Dodd          Name: David Dodd
Title: Director
      By:         /s/ Barton D. Schouest          Name: Barton D. Schouest
Title: Managing Director
      THE ROYAL BANK OF SCOTLAND PLC     By:         /s/ Phillip Ballard     
    Name: Phillip Ballard Title: Senior Vice President
      UFJ BANK LIMITED     By:         /s/ Clyde L. Redford          Name: Clyde
L. Redford Title: Senior Vice President
      WHITNEY NATIONAL BANK     By:         /s/ Trudy W. Nelson          Name:
Trudy W. Nelson Title: Vice President
      WASHINGTON MUTUAL BANK, FA     By:         /s/ Mark Isensee          Name:
Mark Isensee Title: Vice President
      COMERICA BANK     By:         /s/ Huma Vadgama          Name: Huma Vadgama
Title: Vice President
      MIZUHO CORPORATION BANK, LTD.     By:                   Name:   Title:  
      BANK OF SCOTLAND     By:         /s/ Amena Nabi          Name: Amena Nabi
Title: Assistant Vice President
      HIBERNIA NATIONAL BANK     By:         /s/ David R. Reid          Name:
David R. Reid Title: Senior Vice President
      NATEXIS BANQUES POPULAIRES     By:         /s/ Donovan C. Broussard     
    Name: Donovan C. Broussard Title: Vice President & Manager
      By:         /s/ Daniel Payer          Name: Daniel Payer Title: Vice
President
     